     Case 2:12-cv-00601-ROS Document 3051 Filed 11/07/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                   No. CV-12-00601-PHX-DKD
10                         Plaintiffs,
11   v.                                                MEDIATION ORDER

12   Charles L. Ryan, et al.,
13                         Defendants.
14
15          Pursuant to the parties’ Stipulation (Doc. 1185), entered October 14, 2014, this
16   case has been referred to United States Magistrate Judge Bridget S. Bade for mediation.
17   (Doc. 1666.) The parties have contacted the assigned magistrate judge’s chambers and
18   requested mediation regarding “a performance measure that the parties agree are
19   noncompliant and ripe for mediation,” specifically:
20          PM 3 (a statewide performance measure, applicable to all ten prison locations):
21   Dental staffing will be maintained at current contract levels – 30 dentists.
22          The parties represent that they have complied with the requirements of the
23   Stipulation at paragraphs 30 and 31, including the requirement to “meet and confer in a
24   good faith effort to resolve their dispute informally.” (Doc. 1185 at ¶ 30.)
25          Accordingly,
26          IT IS ORDERED that the parties, or party representatives, and their counsel,
27   shall physically appear before United States Magistrate Judge Bridget S. Bade,
28   Courtroom 304, Sandra Day O’Connor United States Courthouse, 401 West Washington
     Case 2:12-cv-00601-ROS Document 3051 Filed 11/07/18 Page 2 of 2



 1   Street, Phoenix, Arizona, on November 30, 2018 at 9:30 a.m. The Court has allocated a
 2   minimum of two hours for the mediation; however, if meaningful progress is being made
 3   the mediation will continue until either the compliance issues are resolved, or meaningful
 4   progress is no longer being made.
 5         Counsel will confer to jointly prepare materials to submit to the mediator. These
 6   materials may include a joint memorandum, background documents, and underlying data
 7   relevant to the disputed issues for the mediation.        The parties shall submit this
 8   information to the mediator at least seven days before the mediation.
 9         The parties will limit attendance at the meditation as follows: (1) one attorney for
10   Plaintiff prisoner class, Kirstin Eidenbach, Eidenbach Law, PLLC; (2) two attorneys for
11   Defendants, Todd Kartchner (Fennemore Craig – for Corizon), and Tim Bojanowski
12   (Struck Love Bojanowski & Acedo PLC – for other Defendants); (3) Richard Pratt
13   (Assistant Director, Health Services Bureau, Arizona Department of Corrections);
14   (4) Jennifer Finger, appearing telephonically (VP and Assistant General Counsel for
15   Corizon).
16         All matters communicated expressly in confidence to the mediator will be kept
17   confidential and will not be disclosed to any other party. At the conclusion of the
18   mediation, all documents submitted by the parties will be returned, destroyed, or
19   otherwise disposed of in the manner directed by the mediator.
20         Dated this 7th day of November, 2018.
21
22
23
24
25
26
27
28


                                                -2-
